Dismissed and Memorandum Opinion filed October 25, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00868-CR
                                    ____________

                    DARYL CHROSTOPHER PRYOR, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 338th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1269804


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to robbery. In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on August 17, 2011, to
confinement for twenty years in the Institutional Division of the Texas Department of
Criminal Justice. No motion for new trial was filed. Appellant filed a pro se notice of
appeal on September 29, 2011. We dismiss the appeal.

       A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal in compliance with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998). If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal. Id. Under those circumstances, it can
take no action other than to dismiss the appeal. Id.

       Moreover, the trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2